Title: To George Washington from James McHenry, 10 October 1796
From: McHenry, James
To: Washington, George


                        
                            Sir, 
                            War Office 10th October 1796.
                        
                        In obedience to the Command of the President as conveyed in his letter to the
                            Secretary of War dated 1. July Ulto. requiring the opinion of the heads of departments upon
                            certain charges exhibited against General Wayne by Brigadier General Wilkinson, as relative
                            to  “the measures necessary to be pursued to do justice to the public, the accused, and the
                            accuser,” the Secretary of War submits the following observations.
                        Though the charges against General Wayne have not been all exhibited; and
                            according to late letters from Brigadier General Wilkinson, will not be concluded till after
                            his arrival in Philadelphia, the Secretary of War does not conceive that he should delay any
                            longer, on that account, the discussion of certain questions essential to the formation of a
                            just opinion on the case.
                        A primary question is, whether the Articles of War authorize the President, to
                            order General Wayne to be tried by a General Court Martial? And if they do not; or if the
                            right is doubtful; what steps will be proper to be pursued, “to do justice to the public, the
                            accused and the accuser.”
                        As to the first question.
                         
                        1. It is very clear that the rules and articles of War passed the 27th of May
                            1777 and 31. of May 1786 can have no relation to troops raised after the establishment of the
                            present federal government; and therefore the law of the 30 of April 1790 and that of the 30
                            of May 1796 enact “that the Commissioned Officers &c.
                            shall be governed by the rules and articles of War which have been established by Congress,
                            as far as the same may be applicable to the constitution of the United States, or by such
                            Rules and articles as may hereafter by law be established.”
                        2d Agreeably to the law of the 3d March 1791. General Wayne was appointed a
                                Major General, and as such,
                            commanded all the troops in the Western Country.
                        3. The articles of War (passed 27. May 1777) contemplated a General or Commander in chief of the forces of the United States;
                            or of the American forces Sect. 2. Art. 2 pa. 3. and Sect. 18.
                            Art. 6. pa. 31 and Art. 7. passed 17. June 1777 pa. 32 Sect. 5. Art. 1. and 2 pa. 8 Sect. 13.
                            Art. 16. page 22.
                        4. The articles of war (passed 27 May 1777.) contemplated a
                                continental General commanding in a State Sect. 11. Art. 1. pa. 15 & Sect. 18. Art. 2 pa 29. 5
                        5. The articles of War (passed 17. June 1777.) also contemplated a general Officer commanding in a separate
                                department Sect. 18. Art. 7. pa 31. At this time the United States were divided by
                            resolves of Congress into three separate departments, called Eastern
                                Middle and Southern.
                        6. The articles of War passed 31. May 1786. contemplated the general or other Officer commanding the Troops. Art 2. pa 34. Art 6. pa 36. The General or Officer commanding the Army
                            Art 13 pa. 39 The commander in Chief Page 31 The same articles of 31. May 1786. also
                            recognise a commanding Officer of a department Art 13 pa 39. and Art 23 pa 41.
                         
                        7. The 25. Art. of War (passed 31. May 1786.) pa 42 directs the conduct of a court of enquery when appointed by the General or commanding Officer.
                        8. The articles of war in many places mention Courts
                                martial as in pa 3. 4. 8. 9. 10. 11. 15 and 17 to 24. 35. 37. 38. 39. 40.
                        9. The articles of war in many places mention General
                                Courts Martial as in pag 7. Art 4. pa 9. Art. 2 pa 11. Art 4. pa 14. 16. 20.
                            21. 22. 29. 31. 34. 38. 41. and 42. But it is very evident that the same Court was meant by both descriptions; and that
                            only three kinds of Courts martial were established, to wit;
                            general Courts martial, regimental Courts martial and garrison Courts martial, the two last
                            having no jurisdiction of capital Offences or over commissioned Officers. Art 4. pa 35.
                        10. It appears that the General or Officer
                            commanding the Troops might order General
                                Courts Martial pa 34.
                        11. It also appears that the commanding Officer of a department might order
                            General Courts martial Art 23. pa 41 and pardon any Crimes though capital. Art 7. pa 31.
                        12. It further appears that a continental General
                            commanding in any of the States might appoint general courts
                            martial, and pardon Crimes not capital and suspend the punishment
                            of capital Offences, Sect. 18. Art 2. pa 29.
                         
                        13. It would seem that whenever the expressions used are, The General or
                            Commander in Chief of the forces of the United States (as in Sect. 2. Art 2 pa. 3 and Sect.
                            5. Art 1. pa 8. and Sect. 13. Art. 16. pa 23) or the Commander in Chief of the American forces (as in Sect. 5. Art 2. pa 8) or the General and Commander in Chief (as in Sect. 18. Art 6. pa 31) or the Commander
                            in Chief as in Art 7. pa 32 or the General or Officer commanding the Troops as in Art 2 pa 34.) or the General or Officer commanding the Army (as in Art 6. pa 6) that only one and the same person is contemplated under all
                            these different descriptions.
                        14. From a view of the 25th Art. (pa 42) and the 26th Article (pa 43) and a
                            comparison of them with the different articles authorizing the appointment of Courts Martial
                            it appears that Courts of enquiry might be appointed not only by the General (or Commander
                            in Chief) but also by any commanding Officer.
                        15. General Wayne may be considered in one of three capacities. 1st As
                            Commander in Chief of the forces of the United States as described in the articles of War
                            pa 3. 31. 32. 34. 36. 39. 42. and 44. and which all mean one and the
                                same person; altho there is some little variation in the mode of expression. Or.
                            2d. As a general Officer commanding in a separate department. Or 3d As a Continental general commanding in a State. The
                            first is wholly inadmissible, because by the Constitution Art 2. Sect. 2. the President for
                            the time being is created Commander in Chief of the Army and Navy of the United States.
                            The second will not apply, because the Western Country was not
                            within either of the three departments created by Congress. The third character alone seems descriptive of his Command.
                         
                        There results from this exposition of facts the following positions. 1. That if
                            General Wayne be considered as a general Officer commanding in a separate department, or as a Continental General
                            commanding in a state, and the President as the General (described
                            in Article 25 pa. 42) he may with his consent be brought before a
                                Court of Enquiry, if the President shall think proper to
                            order it. or 2d. That General Wayne, considered under the said description, may be tried by
                            a Court Martial, against his consent, if the President be
                            considered the General or Officer commanding the Troops, as
                            described in Art 2. page 34.
                        Upon these positions it may be observed, that there is a certain want of
                            explicitness in the articles of war relative to the whole subject, which must make it a
                            desirable thing to be relieved from the necessity of being obliged, to rely absolutely upon
                            them for the attainment of justice.
                        Is there any other mean which may be applied to, less subject to Criticism? The
                            President as Commander in Chief, has power, ex officio, to order
                            a general Court Martial; but the exercise of this power is no less liable to criticism. What
                            then is to be done? The President has aright to displace military Officers as holding their
                            Commissions during pleasure. In as much however as the delicacy of the military character,
                            as well as justice, requires that this power should be exercised with great caution and not
                            till after very full investigation; it occurs that a course of proceeding may be adopted,
                            bottomed upon this power, and at the same time conformable to the course indicated by the
                            articles of War.
                         
                        Agreeably to this idea, the Secretary of War submits the following mode of
                            proceeding in the case. That as soon as all the Charges shall have been exhibited by General
                            Wilkinson, they shall be communicated to the General accused, who shall be called upon to
                            reply particularly to them. That if there should be facts to be proved, and by persons with
                            the Army, that it be suggested to him that they should be investigated by some Court, and
                            that circumstances render it adviseable, that he should demand the investigation.
                        As there can be no doubt but that he will require the facts to be investigated.
                            Let then (which will throw the affair into the form of a court of enquiry) three judicious
                            Officers with the aid of a Judge Advocate (and a Magistrate if to be had to administer
                            oaths) be charged to collect testimony for the information of the Department of War to be
                            laid before the President. Let the accuser and the accused be notified to attend the
                            examination of the Witnesses, to cross examine and interrogate, and let the testimony,
                            reduced to writing (Articles of War 25 page 42) by the Court or Referees, with the Judge
                            Advocate, and certified by them, with the observations of the accuser and the accused, be
                            transmitted to the War Office and laid before the President, who will act in the case
                            according to the nature of the Testimony.
                        This mode of proceeding appears to the Secretary of War the least liable to
                            exceptions; calculated to ascertain the truth or falsity of the charges; within the powers
                            vested in the President by the Constitution; and supported by the construction deducible
                            from the articles of war. All which is respectfully submitted.
                        
                            James McHenry
                            
                        
                    